DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25, 27 and 41 were canceled. Claims 26, 28-40 and 42- 47 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26, 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Lin et al (US 2017/0272056).


at least one further mechanical resonator U3 disposed in the substrate 190 configured to oscillate at a reference frequency of an oscillator signal (f0035: Refer to fig. 4.
The voltage-controlled oscillator 120 includes a calibration resonator U3 and a tunable negative impedance circuit 121. The transmitting resonator U1 (illustrated in FIG. 5) of the TX filter 111, the receiving resonator U2 (illustrated in FIG. 5) of the RX filter 112 and the calibration resonator U3 are disposed on the same piezoelectric substrate 190. (Fig. 9: (¶0043: PLL 220. ¶0044: voltage control oscillator 22: frequency of the reference clock)).

Regarding claim 29, Lin teaches an electrical device according to claim 26, wherein the signal filter comprises at least one additional mechanical resonator U2 in the substrate connected 190 to at least one port of the signal filter 110 (Fig. 4, 9) wherein a resonance frequency of the additional mechanical resonator is at the reference frequency (Fig. 9: ¶0043: PLL 220. ¶0044: voltage control oscillator 22: frequency of the reference clock)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al.
Regarding claim 30, Lin teaches an electrical device according to claim 26, wherein the signal filter comprises at least one additional signal path 112 connected to at least one

port of the signal filter 110 (Fig. 4, 9). Lin does not teach wherein the at least one additional signal path 112 comprises a reciprocal notch filter with a band-pass frequency at the reference frequency.
However, the selection of a specific filter for a particular application is considered obvious to a skilled artisan. It would have been obvious to one having skilled in the art before the invention was to include the notch filter into the electrical device of Lin in order to provide greater flexibility when designing the device components and/or part.

Regarding claims 32-33, Lin fails to teach an electrical device according to claim 26, wherein an orientation of the further mechanical resonator is different from an orientation of at least one mechanical resonator of the plurality of mechanical resonators, wherein an orientation angle of the at least one further mechanical resonator differs about more than 20 degrees from an orientation angle of one mechanical resonator of the plurality of mechanical resonators.
Changing in form or shape of a device component is obvious over numerous configurations as obvious to a skill artisan. It would have been obvious to one having skilled in the art before the invention was to include the claimed specific angle into the device of Lin in order to provide greater flexible when designing the device components.

9.    Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al in view of David et al (US 2011/0018649).

Regarding claim 40, the prior art of record fails to teach an electrical device according to claim 26, wherein a mechanical resonator is a resonator of a group consisting of: a BAW-resonator, a SAW-resonator, a FBAR, a MEMS-resonator, a ceramic resonator. David teaches wherein a mechanical resonator is a resonator of a group consisting of: a BAW-resonator, a SAW-resonator, a FBAR, a MEMS-resonator, a ceramic resonator (¶0010). It would have been obvious to one having skilled in the art before the invention was to include the group of resonators as claimed into the device of Lin in order to provide greater flexible when designing the device components.

10.    Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al in view of Mohanty et al (US 2009/0267700).

Regarding claim 42, Lin teaches further comprising at least one active electrical component 220, 240. Lin does not teach wherein the substrate 190 and the active
.

Allowable Subject Matter
Claims 28, 31, 34-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 28, the prior art of record fails to teach an electrical device according to claim 26, further comprising:
an isolation of the at least one further mechanical resonator, wherein the isolation is configured to:
attenuate a leakage of a signal from the at least one further mechanical resonator into a signal of the signal filter; and
attenuate a leakage of a signal of the signal filter into a signal of the at least one further mechanical resonator.


positive branch and a negative branch of a symmetric signal filter for differential signal processing.

Regarding claim 34, the prior art of record fails to teach an electrical device according to claim 26, further comprising:
an acoustic isolation configured to attenuate an acoustical wave propagation through the substrate between the further mechanical resonator and the signal filter.

12.	 Claims 43-47 are allowed.

Regarding claim 43, the prior art of record fails to teach an electrical oscillator coupled to the further mechanical resonator via a first port of the substrate; a transceiver coupled to the signal filter via a second port; and an antenna coupled to the signal filter via a third port.

Regarding claim 46, the prior art of record fails to teach the acoustic isolation as claimed.

Response to Arguments
Applicant's arguments filed 6/10/29 have been fully considered but they are not persuasive.

Regarding the rejection of claim 26, the Applicant argues that Lin does not disclose a mechanical resonator disposed in the substrate configured to oscillate at a reference frequency of an oscillator signal.

In response, the examiner respectfully disagrees. Lin teaches that the PLL 220 including a voltage controlled oscillator which includes the calibration resonator U3 for outputting a reference clock (¶0042, 0043, 0044).
The Applicant also argues, 
“Further with respect to claim 29, the Office Action references U2 disclosed in Lin as the supposed equivalent of the claimed at least one additional mechanical resonator comprised in the filter. However, there is no teaching in Lin of any additional mechanical resonators configured in either of the two filters (111 or 112), and especially no teaching of such an additional resonator having a specific resonance frequency related to the calibration resonator. U2, referenced by the Office Action as the supposed equivalent of the claimed “additional mechanical resonator” is indicated as the primary resonator component(s) of filter 112. Lin remains entirely 
In response, as taught by Lin, the PLL 220 employing the VCO 221 in Fig. 9-10 including the one further mechanical resonator U3 for synchronizing a circuit output clock and an external reference clock (¶0043-0044). Lin also teaches,
[0045] Refer to FIG. 9. When the phase-locked loop 220 achieves clock synchronization, the phase-locked loop 220 can obtain the frequency deviation of the calibration resonator U3 and generate a calibration signal S23. 
[0046] The control circuit 240 is connected to the acoustic-wave duplexer 110 and the phase-locked loop 220. The control circuit 240 analogically adjusts the operating frequency of the TX filter 111 or the operating frequency of the RX filter 112 according to the calibration signal S23. As disclosed above, the control circuit 240 can adjust the operating frequency of the TX filter 111 or the operating frequency of the RX filter 112 using the variable capacitors C1 and C2 or the variable inductors I1 and I2. 
In other words, the frequency of the mechanical resonator U2 in the filter 112 is at the reference frequency clock of the PLL 220.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE NGUYEN whose telephone number is (571)272-7854.  The examiner can normally be reached on MON - FRI 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEE . NGUYEN
Examiner
Art Unit 2649



/LEE NGUYEN/Primary Examiner, Art Unit 2649